DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 31 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	The examiner observes the prior fails to teach or suggest the features of claim 1 or claim 6 as a whole.
	Lee (US 2013/0343032 A1) depicts a structure (e.g. Fig. 3) whose light blocking member 35, low reflective layer 40, and protection sheet 45 are similarly structured to the claimed decoration layer, tacky member, and first member, respectively (e.g. ¶¶ [0053] – [0068]), particularly with respect to the features associated with the claimed condition of A1 < B1.  However, Lee does not teach or suggest the low reflective layer 40 having tacky properties.  Furthermore, Lee does not describe the features necessary to teach or suggest the condition (B2 – A2) ≤ 5 µm as required of claim 1, nor the condition R2/R1 ≥ 0.5 of claim 6.
	Kajiya (US 2017/0168198 A1) depicts a structures comprising touch panel 50, frame body 51, adhesive layer 23, 53, optical film 21, and anti-reflective film 52, as appropriate, which are similarly structured to the claimed decorated laminates (e.g. Fig. 9A, 9B, 10), particularly with respect to the features associated with the claimed condition of A1 < B1, similar to Lee.  Similar to Lee, Kajiya does not describe the features necessary to teach or suggest the condition (B2 – A2) ≤ 5 µm as required of claim 1, nor the condition R2/R1 ≥ 0.5 of claim 6.
	Song (US 2019/0235308 A1) is similar to Lee and Kajiya and are similarly deficient with respect to claims 1 and 6.
	Claims 2, 4, 5, and 10 – 20 depend, directly, or indirectly on claim 1.  Additionally, claims 3, 7 – 9, and 21 – 31 depend, directly or indirectly, on claim 6.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783